Name: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 19 December 1978 establishing supervision for imports of certain products originating in Sweden (1979)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-30

 Avis juridique important|41978D1040Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 19 December 1978 establishing supervision for imports of certain products originating in Sweden (1979) Official Journal L 377 , 30/12/1978 P. 0037 - 0038++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 19 DECEMBER 1978 ESTABLISHING SUPERVISION FOR IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN SWEDEN ( 1979 ) ( 78/1040/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN SWEDEN AND INDICATED IN ARTICLES 1 AND 2 OF PROTOCOL 1 TO THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY , OF THE ONE PART , AND THE KINGDOM OF SWEDEN , OF THE OTHER PART , SHALL BE SUBJECT TO ANNUAL INDICATIVE CEILINGS AND TO COMMUNITY SUPERVISION FROM 1 JANUARY TO 31 DECEMBER 1979 . THE DESCRIPTION OF THE PRODUCTS REFERRED TO IN THE PRECEDING SUBPARAGRAPH , THEIR TARIFF HEADINGS AND STATISTICAL NUMBERS AND THE LEVELS OF THE INDICATIVE CEILINGS ARE GIVEN IN COUNCIL REGULATION ( EEC ) NO 3177/78 OF 19 DECEMBER 1978 ESTABLISHING INDICATIVE CEILINGS AND COMMUNITY SUPERVISION FOR IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN SWEDEN ( 1 ) . 2 . AMOUNTS SHALL BE SET OFF AGAINST THE INDICATIVE CEILINGS AS AND WHEN THE GOODS ARE ENTERED WITH CUSTOMS AUTHORITIES FOR HOME USE AND ARE ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN THE AGREEMENT REFERRED TO IN PARAGRAPH 1 . GOODS SHALL BE SET OFF AGAINST THE INDICATIVE CEILING ONLY IF THE MOVEMENT CERTIFICATE HAS BEEN SUBMITTED BEFORE THE DATE ON WHICH CUSTOMS DUTIES ARE REIMPOSED . THE REACHING OF A CEILING SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS SET OFF AGAINST IT IN THE MANNER DEFINED IN THE PRECEDING SUBPARAGRAPH . THE MEMBER STATES SHALL PERIODICALLY INFORM THE COMMISSION OF IMPORTS EFFECTED IN ACCORDANCE WITH THE ABOVE RULES ; SUCH INFORMATION SHALL BE SUPPLIED UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 4 . 3 . AS SOON AS THE CEILINGS HAVE BEEN REACHED , THE MEMBER STATES MAY , AT THE REQUEST OF ONE OF THEM OR OF THE COMMISSION , REIMPOSE , UNTIL THE END OF THE CALENDAR YEAR , EACH IN RESPECT OF ITS OWN TERRITORY , THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES , ADJUSTED , WHERE APPROPRIATE , BY THE PERCENTAGES LAID DOWN IN ARTICLE 2 ( E ) OF PROTOCOL 1 TO THE AGREEMENT REFERRED TO IN PARAGRAPH 1 . WITHIN THE FRAMEWORK OF THE PROVISIONS OF THE FIRST SUBPARAGRAPH , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES , IN PARTICULAR , BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4 . MEMBER STATES SHALL FORWARD TO THE COMMISSION NOT LATER THAN THE 15TH DAY OF EACH MONTH STATEMENTS OF THE AMOUNTS SET OFF DURING THE PRECEDING MONTH . THEY SHALL , IF THE COMMISSION SO REQUESTS , MAKE UP SUCH STATEMENTS FOR PERIODS OF 10 DAYS AND FORWARD THEM WITHIN FIVE CLEAR DAYS OF EXPIRY OF THE PRECEDING 10-DAY PERIOD . ARTICLE 2 1 . IMPORTS OF PRODUCTS ORIGINATING IN SWEDEN WHICH ARE MENTIONED IN ARTICLES 1 AND 2 OF PROTOCOL 1 TO THE AGREEMENT AND INDICATED IN ANNEX II TO REGULATION ( EEC ) NO 3177/78 , SHALL BE SUBJECT TO COMMUNITY SUPERVISION . 2 . MEMBER STATES SHALL FORWARD TO THE COMMISSION NOT LATER THAN THE 15TH DAY OF EACH MONTH STATEMENTS OF IMPORTS OF THE PRODUCTS IN QUESTION EFFECTED DURING THE PRECEDING MONTH ; ONLY PRODUCTS SUBMITTED TO THE CUSTOMS AUTHORITIES UNDER COVER OF AN ENTRY FOR HOME USE AND ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN PROTOCOL 3 TO THE AGREEMENT SHALL BE TAKEN INTO CONSIDERATION FOR THIS PURPOSE . ARTICLE 3 FOR THE IMPLEMENTATION OF THIS DECISION THE MEMBER STATES SHALL TAKE ALL NECESSARY MEASURES IN CLOSE COOPERATION WITH THE COMMISSION . ARTICLE 4 THE MEMBER STATES SHALL TAKE ALL MEASURES REQUIRED TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 19 DECEMBER 1978 . THE PRESIDENT H . -D . GENSCHER ( 1 ) SEE PAGE 25 OF THIS OFFICIAL JOURNAL .